Hardin, J.
By the papers used on the hearing of this motion, it appears that neither of the parties resides in the county of Madison, the county named in the complaint as the place of trial.
It is provided by section 125 of the Code that “the action shall be tried in the county in which the parties, or any of them, reside at the commencement of the action.” And this provision admits of no construction which would authorize the plaintiff to retain the place of trial in Madison county.
The point is settled, by authority, against the plaintiff. (International Life Ass. Co. v. Sweettand, 14 Abb. 240. Pond v. The Hudson River R. R. Co., 17 How. 543. Cooke v. State N. Bank of Boston, 50 Barb. 340. Hubbard v. Nat. Protec. Ins. Co., 11 How. 149. Conroe v. The Same, 10 id. 403.)
The motion is granted, with $10 costs.